397 U.S. 320
90 S. Ct. 1130
25 L. Ed. 2d 338
Luis Felipe SANCHEZv.UNITED STATES.
No. 943, Misc.
Supreme Court of the United States
March 23, 1970

Alfred M. Carvajal, for petitioner.
Solicitor General Griswold, for the United States.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Fifth Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis is granted. Upon consideration of the suggestion of the Solicitor General and upon examination of the entire record, the petition for a writ of certiorari is granted insofar as it seeks review of the judgment of the United States Court of Appeals for the Fifth Circuit affirming petitioner's conviction on Count 3 of the indictment charging a violation of 26 U.S.C. § 4704. The judgment of the Court of Appeals with respect to Count 3 is vacated and the case is remanded to the United States District Court for the Southern District of Florida with directions to dismiss Count 3 of the indictment. The petition for a writ of certiorari is otherwise denied.